ORDER

PER CURIAM.
Warren Peterson appeals the judgment dissolving his marriage to Gretchen Peterson, and she cross-appeals. We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence, and we find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reason for our decision. The judgment is affirmed under Rule 84.16(b).